Citation Nr: 1000792	
Decision Date: 01/06/10    Archive Date: 01/15/10	

DOCKET NO.  09-17 577	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE


Whether new and material evidence has been received 
warranting the reopening of a forfeiture action pursuant to 
Department of Veterans Affairs (VA) law now codified at 
38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2009).


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to June 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.

In a Forfeiture Decision dated in November 1976, the RO 
declared the Veteran to have forfeited all rights, claims, 
and benefits to which he might otherwise be entitled.  The 
Veteran voiced no disagreement with that denial of benefits, 
with the result that the November 1976 Forfeiture Decision 
became final.  Since the time of that decision, the Veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence neither new nor material, 
and the current appeal ensued.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  In a Forfeiture Decision of November 1976, the RO 
declared the Veteran to have forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under VA 
law.

2.  Evidence received since the time of the November 1976 
Forfeiture Decision does not relate to an unestablished fact, 
and is of insufficient significance to raise a reasonable 
possibility of substantiating the Veteran's current claim.


CONCLUSIONS OF LAW

1.  The November 1976 Forfeiture Decision, in which the RO 
declared the Veteran to have forfeited all rights, claims, 
and benefits to which he might otherwise be entitled under VA 
law, is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1976).

2.  Evidence received since the time of the RO's November 
1976 Forfeiture Decision is new, but not material, and 
insufficient to reopen the Veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board has reviewed all 
the evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service administrative 
records, multiple affidavits, and various other documents 
submitted by the Veteran.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the Veteran's claim, and what the evidence in the claims file 
shows, or fails to show, with respect to that claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks revocation of a forfeiture of 
VA benefits previously declared against him in a Forfeiture 
Decision dated in November 1976.  In pertinent part, it is 
argued that the Veteran's service with the Bureau of 
Constabulary (BC), a component of the Imperial Japanese 
Military Forces at the time of the Japanese Occupation of the 
Philippines during World War II, did not constitute the 
rendering of assistance to an enemy of the United States or 
its allies, thereby violating the provisions of (then) 
Section 3504(a), Title 38, United States Code.

In that regard, pursuant to applicable law and regulation, 
any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary (of Veterans Affairs).  
See 38 U.S.C.A. § 6104(a) (West 2002 & Supp. 2009) [formerly 
38 U.S.C.A. § 3504(a)].

At the time of the November 1976 Forfeiture Decision, the RO 
concluded that the evidence of record showed that the Veteran 
was a member of the Japanese-sponsored and controlled Bureau 
of Constabulary (BC) from March 2, 1944 to March 18, 1945.  
Other records further disclosed that the Veteran was issued 
the regulation BC uniform, and furnished both arms and 
ammunition.  Moreover, the Veteran acknowledged that he 
received BC Academy training, and, upon completion of that 
training, was assigned to the 1st Capiz BC Company.

Further noted was that, while the Veteran had ample 
opportunity to escape from the BC during the year he was a 
member of that organization, he chose to remain in that 
organization until March 1945, when the American Liberation 
Forces landed in the Philippines and American planes had 
begun to bomb areas of the Philippines, rendering the 
Japanese position in the Philippines untenable, with the 
result that it was no longer feasible for the Veteran to 
remain a member of the BC.  Significantly, records of the 
Service Department disclose that the Veteran had no 
recognized guerilla service.

The RO further found that, while the Veteran had furnished 
statements and other evidence in an effort to show that he 
was merely involved in unimportant tasks or endeavors of a 
nonmilitary nature while a member of the BC, the evidence 
clearly showed the contrary was more nearly the fact.  More 
to the point, the BC in the area where the Veteran served as 
a member of that organization were actively engaged against 
guerillas and the resistance movement.  In fact, documentary 
evidence showed numerous encounters which took place between 
the guerillas and the BC as an individual organization, and 
against the BC jointly with Japanese soldiers.  Accordingly, 
the duties which the Veteran performed while a member of the 
BC, of whatever nature, were under the direction and control 
of the Japanese military, whose principal aim was to 
successfully carry out their war effort against the United 
States and its allies.

While the Veteran had endeavored to show that he was "forced" 
to join the BC, this was not substantiated by official 
records.  In fact, it was well documented that the Japanese 
did not "force" participation in the BC, but rather carefully 
screened its prospective members, who were selected from 
voluntary applications.  

The RO noted that it was recognized that the BC or any of its 
components, as comprised during the Japanese Occupation of 
the Philippines, were tantamount to Armed Forces of the 
Imperial Japanese Government.  Such organizations were 
created primarily to assist the Japanese, and were used for 
apprehending guerillas and guerilla suspects, and in 
suppressing the underground resistance movement in 
furtherance of the Japanese war effort against the United 
States and its allies.  Accordingly, to reiterate, the 
Veteran, as a member of the BC, admitted he was involved in 
the overall efforts of the Japanese military to defeat the 
United States and its allies.  Furthermore, it was understood 
that all members of the BC who underwent Academy training, as 
the Veteran did, were required to take an oath of allegiance 
to the Imperial Japanese Government.

Based on a review of the entire evidence of record, the RO 
concluded that such records established beyond a reasonable 
doubt that the Veteran sustained membership and service of 
one year in the Japanese-sponsored and controlled BC, a 
component of the Imperial Japanese Military Forces during the 
enemy occupation of the Philippines, and was of assistance to 
the Imperial Japanese Government in violation of the 
provisions of (then) Section 3504(a), Title 38, United States 
Code.

The Veteran attempted to reopen his previously-denied claim 
for VA benefits with the submission of June 2008 
correspondence, as well as a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) received at the RO 
in September 2008.  In that regard, a claim which is the 
subject of a prior final denial may be reopened where new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis, with consideration given to all of the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); see also Evans v. Brown, 9 Vet. App. 273 (1996).  
Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156 (2009).  Evidence is presumed 
credible for the purposes of reopening an appellant's claim, 
unless it is inherently false or untrue, or if in the nature 
of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

The evidence that has been associated with the claims file 
since the November 1976 RO Forfeiture Decision consists for 
the most part of affidavits from a number of the Veteran's 
former service colleagues, and statements by the Veteran.  
The vast majority of those affidavits were of record at the 
time of the November 1976 Forfeiture Decision, and are 
therefore cumulative and redundant, and not new.  The 
remainder of the evidence submitted, consisting of a single 
affidavit from another of the Veteran's former service 
colleagues, while "new" in the sense that it was not 
previously of record, is not "material."  This is to say 
that, when considered with the previous evidence of record, 
it does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  Nor does it raise a 
reasonable possibility of substantiating that claim.  More 
specifically, that affidavit does not speak to the only issue 
presently at hand, which is whether the Veteran served, 
without force or coercion, in the Japanese-sponsored and 
controlled Bureau of Constabulary during the enemy occupation 
of the Philippines, thereby violating (then) Section 3504(a), 
Title 38, United States Code.  Significantly, information 
regarding the authority, powers, duties, and functions of the 
Bureau of Constabulary, as contained in the official journals 
of the Japanese Military Administration and executive orders 
pursuant thereto, provides evidence of the organization and 
collaboration of the Bureau of Constabulary with the Japanese 
Imperial Forces.  However, membership in that organization 
subsequent to December 1941 (as in the Veteran's case) is 
only evidence, but not conclusive proof, of assistance to the 
Japanese war effort.  See generally Macarubbo v. Gober, 10 
Vet. App. 388 (1997).  Rather, the circumstances of each 
individual case must be carefully analyzed to determine the 
nature and extent of the Veteran's involvement with the 
Bureau of Constabulary.

In his newly submitted statements, the Veteran does not deny 
that, during the period of the Japanese Occupation of the 
Philippine Islands, he served with the Bureau of 
Constabulary.  Rather, he asserts that, even though he served 
with that organization, he was forced to do so as a former 
prisoner of war, and, as such, did not render assistance to 
an enemy of the United States.  However, he has yet to submit 
any evidence contradicting the determinations reached at the 
time of the November 1976 Forfeiture Decision, to wit, that 
during the period from April 1944 to March 1945, he had 
"ample opportunity" to escape from the Bureau of 
Constabulary, but chose not to do so.  In fact, the Veteran 
was issued not only a regulation uniform, but also both arms 
and ammunition.  Moreover, evidence submitted since the time 
of the November 1976 Forfeiture Decision does nothing to 
alter the conclusion that the Veteran was neither forced nor 
coerced to join the Bureau of Constabulary following his 
confinement as a prisoner of war during the Japanese 
Occupation of the Philippine Islands during World War II.  
See Macarubbo v. Gober, 10 Vet. App.388 (1997); see also 
Tulingan v. Brown, 9 Vet. App. 44 (1996).  This is to say 
that, by itself, or when considered with the previous 
evidence of record, the newly-received evidence does not 
relate to an unestablished fact necessary to substantiate the 
Veteran's claim.  Accordingly, the Veteran's appeal regarding 
his entitlement to revocation of a forfeiture action pursuant 
to VA law now codified at 38 U.S.C.A. § 6104(a) (West 2002 & 
Supp. 2009) must be denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must (1) inform the Veteran about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the Veteran about the information and 
evidence that VA will seek to provide; and (3) inform the 
Veteran about the information and evidence he is expected to 
provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
October 2008 and June 2009.  In that correspondence, VA 
informed the Veteran that, in order to reopen his claim, new 
and material evidence was needed.  VA also told the Veteran 
that, in order to succeed on a claim of entitlement to 
revocation of a forfeiture action declared against him, he 
must submit evidence or a statement showing that he was not 
guilty of rendering assistance to an enemy of the United 
States or of its allies during World War II.  To the extent 
there existed any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
such error was nonprejudicial, in that it did not affect the 
essential fairness of the adjudicatory process.  In point of 
fact, based on a review of the entire file, it is clear that 
the Veteran had a full understanding of the elements required 
to prevail on his claim.  Moreover, the Veteran has raised no 
allegations of prejudice resulting from error on the part of 
VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency.  The RO informed the Veteran that he 
could obtain other records himself and submit them to VA.  
Finally, the Veteran was also told how disability ratings and 
effective dates are assigned, if benefits are granted.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service administrative records, as well as various 
other pertinent documents and reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(b); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

New and material evidence not having been received, the claim 
of entitlement to revocation of a forfeiture action pursuant 
to VA law now codified at 38 U.S.C.A. § 6104(a) is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


